SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under The Securities Exchange Act Of 1934 ZHONG SEN INTERNATIONAL TEA COMPANY (Name of Issuer) COMMON STOCK, $0.001 Par Value Per Share (Title of Class of Securities) (CUSIP Number) 14th Floor Guo Fang Building No.68 Wu Yi Road Kunming City, Yunnan Province P. R. China (954) 247-4832 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With copies to: Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, NJ07726 (732) 409-1212 August 5, 2010 (Date Of Event Which Requires Filing Of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), (f) or (g), check the following box o. SCHEDULE 13D (1) NAMES OF REPORTING PERSONS. S.S. OR I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY): LiWang (2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o (3) SEC USE ONLY (4) SOURCE OF FUNDS (SEE INSTRUCTIONS) OO (5) CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(D) OR 2(E) o (6) CITIZENSHIP OR PLACE OF ORGANIZATION China NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH (7)SOLE VOTING POWER (8)SHARED VOTING POWER 0 (9)SOLE DISPOSITIVE POWER (10)SHARED DISPOSITIVE POWER 0 (11) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON (12) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o (13) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.03% (14) TYPE OF REPORTING PERSON IN 2 ITEM 1. SECURITY AND ISSUER. The security upon which this report is based is the common stock, par value $0.001, of Zhong Sen International Tea Company, a Florida corporation, with its principal place of business located at 14th Floor Guo Fang Building, No.68 Wu Yi Road, Kunming City, Yunnan Province, P. R. China 650032. The telephone number is (954) 247-4832. ITEM 2. IDENTITY AND BACKGROUND. The name of the person filing this statement is Wang Li who is hereinafter sometimes referred to as the “Reporting Person.” Currently the Reporting Person is the President, Secretary and the Chairman of the Board of Directors of the Issuer. Her residence address is No.145 Wenlin Street, Wuhua District, Kunming, Yunnan 650000, China. During the past five years, the Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors).In addition, the Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction during the last five years which would make it subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violations with respect to such laws. The Reporting Person is a citizen of China. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. 6,705,675 shares were issued to Li Wangon August 5, 2010 for services rendered. ITEM 4. PURPOSE OF TRANSACTION. The Reporting Person acquired the Shares for investment purposes, and such purchases have been made in the Reporting Persons’ ordinary course of business.The Reporting Person expect to review from time to time their investment in the Issuer and may, depending on the market and other conditions: (i) purchase additional Shares, options or related derivatives in the open market, in privately negotiated transactions or otherwise and (ii) sell all or a portion of the Shares, options or related derivatives now beneficially owned or hereafter acquired by them. Also, consistent with their investment intent, the Reporting Person may engage in communications with, without limitation, one or more shareholders of the Issuer, one or more officers of the Issuer and/or one or more members of the board of directors of the Issuer regarding the Issuer, including but not limited to its operations and capital structure.Although the acquisition of the Shares is for investment purposes, the Reporting Person may have engaged in, and may continue to pursue, either alone or with others, discussions with management or directors of the issuer regarding alternatives to protect, grow and ultimately realize long-term value for shareholders.Furthermore, consistent with its investment research methods and evaluation criteria, the Reporting Person may discuss such other alternatives as the Reporting Person deem appropriate with other shareholders, industry analysts, investment and financing professionals or any other third parties. ITEM 5. INTEREST IN SECURITIES OF THE ISSUER. (a) As of the date hereof, the Reporting Person holds a total of 6,705,675 shares of the issued and outstanding common stock of the Issuer.Such amount represented 11.03% of the total issued and outstanding common shares of the Issuer. (b) The Reporting Person holds the sole voting and dispositive power over the shares of common stock of the Issuer as issued to the Reporting Person. (c)The Reporting Person has not effectuated any transaction in the common stock during the past 60 days. ITEM 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER. Other than set forth above, the Reporting Person does not have any contract, arrangement, understanding or relationship (legal or otherwise) with any person with respect to securities of the Issuer, including, but not limited to, transfer or voting of any such securities, finder’s fees, joint ventures, loans or option arrangements, puts or calls, guarantees of profits, division of profits or losses or the giving or withholding of proxies. ITEM 7. MATERIAL TO BE FILED AS EXHIBITS. None 3 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: November 2, 2010 By: /s/ Li Wang Li Wang President, Secretary, Chairman of the Board of Directors 4
